Pee Curiam.
This is the second application of Eugene Arthur Stepney for leave to appeal from the order denying him post conviction relief from his imprisonment for arson.
The first application was denied by this Court in Stepney v. Warden, 233 Md. 636, cert. den. 377 U. S. 938. Thereafter, the applicant, asserting substantially the same grounds he had alleged in his first petition for post conviction relief, petitioned the United States District Court for the District of Maryland for a writ of habeas corpus, but before hearing the petition that court made inquiry through the office of the Attorney General of Maryland as to whether the lower court would consider holding a second hearing in order to permit the applicant to raise additional grounds for relief which allegedly were not raised in the first petition. The lower court agreed to do so and a second *749petition was filed. However, when that petition came on to be heard, it became evident at the outset that the applicant had not raised a single new ground for relief, either in the petition for ¡tabeas corpus or in the second petition for post conviction relief, that he had not previously asserted in his first petition. The lower court, nevertheless, in keeping with its agreement, afforded the applicant another full scale hearing and, at the conclusion thereof, wrote an opinion, in which, having meticulously reconsidered each of the contentions made by the applicant, it properly denied the relief sought.
For the reasons stated in the opinion filed by Judge Bowen in the lower court, the application for leave to appeal is again denied.

Application denied.